Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 12/22/2021.
Priority
This application, filed 09/26/2019, Pub. No. US 2020/0025770 A1, published 01/23/2020, is a continuation of PCT/JP2018/013405, filed 03/29/2018, Pub. No. WO 2018/181795 A1, published 03/30/2017, which claims foreign priority to JP 2017-066922, filed 03/30/2017.
Status of Claims
Claims 1, 5 and 7-20 are currently pending.  Claims 1-20 have been originally pending and subject to election/restriction requirement mailed 06/11/2021.  Claims 1, 5, 9, 10 and 16 have been amended, and Claims 2-4 and 6 have been cancelled, as set forth in Applicant’s amendment filed 12/22/2021.  Claims 18-20 are withdrawn from consideration.  Claims 1, 5 and 7-17 are examined.
Information Disclosure Statement
The information disclosure statement, submitted on 12/09/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 2-4 and 6 are moot in view of Applicant’s 

II.	The rejection of Claims 1, 5 and 7-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 5 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
IV.	The rejection of Claims 1, 5 and 7-17 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,816,469, issued10/27/2020, in view of Kang et al., U.S. Patent 5,433,896, issued 06/18/1995, is withdrawn in view of the Terminal Disclaimer filed and approved on 12/22/2021.
V.	The provisional rejection of 1, 5 and 7-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/584,079, Pub. No. US 2020/0018765 A1, published 01/16/2020, in view of Nakamura et al., US 2016/0069909 A1, published 03/10/2016, is withdrawn in view of the Terminal Disclaimer filed and approved on 12/22/2021.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
Claim 8, which is dependent upon Claim 1, recites the limitation "compound represented by Formula (1)" in line 3.  There is insufficient antecedent basis for this limitation in the claim, because the amended Claim 1 recites "compound represented by Formula 2".
Claims 9 and 10 are rejected as being dependent upon the rejected Claim 8 and fail to cure the indefiniteness of Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2016/0069909 A1, published 03/10/2016 (IDS submitted 11/07/2019), in view of Kang et al., U.S. Patent 5,433,896, issued 06/18/1995 (PTO-892 mailed 09/23/2021).
This rejection is maintained from the previous Office Action.
With regard to Claims 7, 11-13 and 16, Nakamura et al., throughout the publication, and, for example, in the claims teach a kit for measuring a measurement target substance (progesterone, paragraph [0035]) in a biological sample (blood, paragraph [0033]), the kit comprising:
a labeled particle (paragraph [0048]; a latex particle paragraph [0049]) having a first binding substance capable of binding to a measurement target substance (antibody, paragraph [0044]) and having a first blocking agent (bovine serum albumin (BSA), skim milk, casein, soy-derived components, fish-derived components, or polyethylene glycol, or commercially available blocking agents, paragraph [0054]); and
a substrate (a gold film vapor-deposited on polymethyl methacrylate (PMMA), paragraphs [0077]-[0079]) having a second binding substance capable of binding to any one of the measurement target substance or the first binding substance (Substance Having Binding Properties with Respect to First Binding Substance, paragraphs [0070]-[0071]; a compound having an epitope with respect to the first binding substance antibody which is similar to the test substance, is immobilized on a substrate paragraph [0089]) and having a second blocking agent (bovine serum albumin (BSA), skim milk, casein, soy-derived components, fish-derived components, or polyethylene glycol, or commercially available blocking agents, paragraph [0075]); 
wherein the labeled particle is a fluorescent labeled particle (paragraph [0050]), and the first blocking agent and the second blocking agent are different from each other, for example, BSA (“a PBS (pH 7.4) solution containing 1 mass % bovine serum albumin (BSA) was added to the precipitate and the fluorescent latex particles were dispersed again,” paragraph [0102]) and casein (blocking of substrate, paragraph [0109]), respectively.
Nakamura et al. do not teach a labeled particle containing at least one kind of compound represented by Formula 2 recited in Claims 1 and 5.

Kang et al., throughout the patent, and, for example, in Col. 3, lines 10-13 and 35-55; Col. 4, lines 34-39; and Col. 5, line 11 through Col. 6, line 9, teach fluorescent dibenzopyrrometheneboron difluoride compound whose fluorescence properties are modified by the selection of appropriate chemical substituents reading on the compounds of Formula 2 of the instant Claims 1and 5:

    PNG
    media_image1.png
    188
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    110
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    463
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    130
    466
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    66
    461
    media_image6.png
    Greyscale
 Emphasis added.


With regard to Claims 8-10, in Col. 2, lines 59-60; Col. 15, lines 43-60, and Col. 16, lines 3-16 and 37-53, Kang et al. teach association of one or more species of dibenzopyrrometheneboron difluoride dyes with latex particles, wherein incorporation of multiple dyes provides the effective Stokes shift increase:

    PNG
    media_image7.png
    400
    464
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    299
    462
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    341
    472
    media_image9.png
    Greyscale
 Emphasis added.


The Examiner notes that “FLUORESCENT MICROPARTICLES WITH CONTROLLABLE ENHANCED STOKES SHIFT by Brinkley et al., Ser. No. 07/882,299, filed 5/13/92,” which content incorporated by reference in Kang et al., was issued as Brinkley et al., U.S. Patent 5,326,692 (IDS submitted 07/05/1994), which, in Col. 7, lines 22-54, teach that the effective Stokes shift increase is provided due to energy transfer between donor and acceptor molecules and, in Claim 9, teach a microparticle, wherein the ratio of initial donor to ultimate acceptor is between about 1:5 and about 10:1.  In Table 2, Kang et al. teach spectral properties of selected symmetrical dibenzopyrrometheneboron difluoride dyes, which have Stokes shift difference of 40 nm or more.

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used one or more species of dibenzopyrrometheneboron difluoride dyes, taught Kang et al., for labelling a particle in the kit, taught by Nakamura et al.
One of ordinary skill in the art would have been motivated to have made and used one or more species of dibenzopyrrometheneboron difluoride dyes, taught Kang et al., for labelling a particle in the kit, taught by Nakamura et al., because it would be desirable to incorporate dyes, which due to energy transfer provide the effective Stokes shift increase, as taught Kang et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used one or more species of dibenzopyrrometheneboron difluoride dyes, taught Kang et al., for labelling a particle in the kit, taught by Nakamura et al., because the use of one or more species of dibenzopyrrometheneboron difluoride dyes for labelling particles, such as latex particles, was well-known in the art, as taught Kang et al.
With regard to Claims 14, 15 and 17, although Nakamura et al. do not specifically teach the use of globulin as a first or second blocking agent, this reference, in paragraphs [0057]-[0058], teach the use of immunoglobulins and, specifically, an anti-CRP antibody, that do not have specific binding properties with respect to a test substance and a first binding substance to suppress non-specific reactions caused by non-specific factors in serum: 

    PNG
    media_image10.png
    176
    489
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    227
    491
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    467
    492
    media_image12.png
    Greyscale
 Emphasis added.


Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used an immunoglobulin as a first or second blocking agent, because, as taught by Nakamura et al., it suppresses non-specific reactions caused by non-specific factors in the test sample.

Response to Arguments
Applicant's arguments filed 12/22/2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 
At page 11 of Remarks, Applicant argues that: 

    PNG
    media_image13.png
    295
    888
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    453
    902
    media_image14.png
    Greyscale



The Examiner respectfully disagrees because, according to MPEP § 2145 “Consideration of Applicant’s Rebuttal Arguments,” the evidence must be reasonably commensurate in scope with the claimed invention.  Here, the evidence of nonobviousness, argued by Applicant, is not commensurate in scope with the claims because the instant disclosure is limited to the synthesis of 7 compounds of the following structures:

    PNG
    media_image15.png
    183
    920
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    198
    954
    media_image16.png
    Greyscale
  

    PNG
    media_image17.png
    223
    343
    media_image17.png
    Greyscale
, whereas the scope of the compounds represented by Formula 2 recited in Claims 1 and 5 is significantly broader.  Notably, the examples of the present application demonstrate that merely two compounds D-1 and D-7 falling with the scope of Formula (1) can be successfully used for detection of a target analyte.  Although D-1 (= E-16) and D-7 (= E-24) are identified in Table 1 as an alleged donor and an alleged acceptor, respectively, no information is provided regarding their spectral properties in support of functional limitation in Claim 10 that a Stokes shift between the donor compound and the acceptor compound is 40 nm or more.  
Accordingly, the 103 rejection of the claims is maintained.
Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641